Citation Nr: 1139063	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-18 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee and lumbosacral strain with degenerative joint and disc disease.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative joint disease of the right knee and lumbosacral strain with degenerative joint and disc disease.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee.

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative joint and disc disease.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1972 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2004 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The June 2004 rating decision denied the appellant's claims for increased evaluations for service-connected right knee and low back disabilities.  The June 2010 rating decision denied the appellant's claims for entitlement to service connection for a left knee condition and a bilateral hip condition.  

In August 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right knee and low back disabilities, and entitlement to an initial evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative joint and disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the appellant's right knee disability was manifested by pain, including on use, without demonstration of compensable limitation of motion, malunion of the tibia and fibula, or recurrent subluxation or instability.

CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to an evaluation in excess of 10 percent for service-connected right knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in August 2004, the appellant was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In addition, in correspondence dated in March 2006, the appellant was informed of the criteria for establishment of a disability rating and an effective date.  Although the March 2006 letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and supplemental statements of the case were provided to the appellant in November 2007, April 2009, March 2010, and October 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in April 2004, October 2006, September 2008, and May 2010.  The examinations are adequate because they are based on thorough examinations, a description of the appellant's pertinent medical history and appropriate diagnostic tests, to include x-rays and MRIs.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board notes that the April 2004 VA examination report did not specifically address whether there was functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore the report is less probative than the other VA examination reports of record.

The appellant has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Rating the Knee

The appellant's right knee disability is currently rated under Diagnostic Code 5010.  Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).

The appellant's right knee disability may be rated under diagnostic codes 5260 and 5262.  Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The appellant's right knee disability may also be rated under Diagnostic Code 5257.  Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate' and 'severe' as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.' 38 C.F.R. § 4.6 (2011).   

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

Period on Appeal

The appellant's claim for an increased evaluation was received on October 8, 2003.  The claim was denied in a June 2004 rating decision.  A July 2004 report of contact reflects that the appellant requested an increased evaluation for his right leg disability.  The appellant did not express disagreement with the June 2004 rating decision, and thus, did not file a notice of disagreement.  Although the appellant did not file a notice of disagreement with the June 2004 rating decision within one year, new and material evidence, specifically VA treatment records, was received during this time period, precluding the finality of the June 2004 rating decision.  38 C.F.R. § 3.156(b).  In an October 2004 rating decision, the RO confirmed the previous denial of an increased evaluation for the appellant's right knee and low back disabilities.  The appellant filed a notice of disagreement in November 2004, and a substantive appeal was received within 60 days of issuance of the statement of the case.  As such, the rating period on appeal would normally be from October 7, 2002, one year prior to the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, a final rating decision in December 2002 continued a 10 percent rating for the service-connected right knee disability.  38 C.F.R. § 7105 (2010).  Notice of the determination was issued on December 19, 2002.  As such, the rating period on appeal is from December 20, 2002.

III.  Analysis

The appellant asserts that an increased evaluation is warranted for his service-connected right knee degenerative joint disease, currently evaluated as 10 percent disabling.  

An April 2004 fee-basis VA examination report reflects that the appellant complained of constant pain in the right knee with weakness, stiffness, popping and giving out of the knee.  The appellant also reported swelling of the knee.  He reported having pain that is a 9 or 10 out of 10 in severity.  The appellant reported that he took Methadone which helped somewhat with the pain.  He denied any significant flare-ups of the pain because he stated his knee had significant pain all the time.  He reported multiple falls and unsteadiness.  He reported pain with standing, sitting, walking and rest.  He reported that he wore a knee brace for stability and used a cane as needed.  He denied any dislocation or recurrent subluxation of the knee.  On examination, the appellant walked with a slow, limping gait with a forward flexed position.  Examination of the right knee revealed some swelling of the knee with tenderness to palpation of the medial and lateral joint line.  He had decreased range of motion with flexion to 120 degrees with pain and extension to 0 degrees.  He had no ligamentous laxity and negative Lachman's and McMurray's tests.  

An undated statement from S.B., a friend of the appellant reflects that she saw the appellant suffer from continuous leg pain.  A June 2005 statement from J.J., the appellant's uncle, stated that the appellant has had leg problems since the Army.  Lay witnesses are competent to report symptoms capable of lay observation, such as being told by the appellant that he has leg pain.  As the statements do not contradict any evidence of record, the Board finds the statements to be competent and credible.

An October 2006 VA examination report indicates that the appellant reported that his knee snaps and pops.  He stated that it swells all the time, goes out, and snaps.  He reported last falling the day before getting out of the shower.  He said that his leg would give out at least once a week.  He noted that the knee swelled all the time and he was unable to walk far.  He stated that he used to have two knee braces.  He reported that on a good day his knee pain is a 9 out of 10 and with flares, it goes to a 91/2 to 10 out of 10.  He reported having a flare once a month with swelling and increased pain, which he treated with elevation, ice and heat. He stated that the flare lasts 2 to 3 days.  He reported using an Ace wrap and a cane periodically.  He reported that his knee kept him from going to work.  On physical examination, the appellant's gait was antalgic, favoring the right leg.  There was no atrophy of the lower extremities.  His heel and toe walking were satisfactory.  Examination of the knees showed no fusion or deformity.  The knees showed no laxity medially or laterally.  Drawer signs were negative.  The patellar trap and grind test were equivocal.  Range of motion showed extension to neutral bilaterally.  He had flexion to 100 degrees on the right knee, at which time he stopped due to pain.  There was no atrophy of the lower extremity musculature noted.  The diagnosis was a right knee injury with torn medial meniscus.  

A September 2008 VA examination report indicates that the appellant denied the use of crutches, brace, wheelchair, or shoe inserts.  He reported that he had used a cane approximately 2 to 3 times per week for approximately 20 years.  The appellant reported that he was not unsteady on his feet on a daily basis, but he reported that he fell two times in the last month.  He walked with a notably antalgic gait.  He denied a history of inflammatory arthritis, traumatic joint dislocation or subluxation.  The appellant stated that his walking distance was limited to approximately 20 to 30 yards secondary to complaints of back pain and bilateral leg pain.  He remained independent in activates of daily living including eating, grooming, bathing, toileting, dressing, driving and recreational activity.  The appellant complained of weakness, stiffness, swelling, instability and occasional locking in the right knee.  The appellant described daily discomfort in the knee.  He rated the discomfort as a 7 out 10.  

On physical examination in September 2008, overall inspection demonstrated normal symmetry with no significant deformity.  There was a transversely oriented scar approximately 8 cm in length consistent with known previous knee surgery, probably of meniscal origin.  There was no tenderness to palpation along the medial and lateral joint line.  There was no significant posterior pain or patellar pain.  Range of motion testing demonstrated decreased range of motion with extension to 0 and flexion to 125 degrees.  There was pain with range of motion of the knee.  The VA examiner noted that there appeared to be some increasing pain with repetitive motion testing of the right knee.  There did not appear to be a significant increase in fatigue, weakness, lack of endurance, or incoordination with repetitive motion testing of the right knee.  An X-ray report indicates that there was bilateral patellar spurring, suspected small knee joint effusion on the right, and vascular calcification.  

A November 2009 VA treatment record reflects that the appellant reported that he fell 3 to 4 times in the past 6 months due to his legs giving out on him.  The appellant had no current leg swelling.  Another November 2009 VA treatment record indicated that the appellant reported falling several times in the last few weeks/months because his knees gave out.  A January 2010 VA treatment record reflects that the appellant reported knee pain.  A January 2010 X-ray of the right knee indicates there were arthritic changes in the right knee joint.  

A May 2010 VA examination report indicates that the appellant reported constant sharp pain in the right knee.  He stated that it is 7 out of 10 and is associated with locking and popping of the knees.  He denied any acute flare-ups and stated both his knees hurt if he walks more than a block or stands 20 minutes or so.  On physical examination, the appellant's gait was antalgic from the waiting area to the examinations room.  There was mild effusion, no redness and a well-healed scar unchanged from the previous examination.  The knee was tender at the infrapatellar area, both medially and laterally.  Extension was 0 degrees and flexion was 125 degrees.  McMurray's sign to the right was positive.  The appellant was able to do repetitive motions of the knee without any worsening of pain, fatigability, lack of endurance or incoordination.  X-rays showed radiographically mild arthritic change.

At the August 2011 Board hearing, the appellant reported that his leg gave out frequently.  However, he specifically noted that his left leg would give out.  (August 2011 Board Hearing Transcript (Tr.) at p. 8)

Based on the above evidence, the Board finds that an evaluation in excess of 10 percent is not warranted for the right knee.  As noted above, the appellant's right knee is currently rated under Diagnostic Code 5010.  Under Diagnostic Code 5010, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The evidence shows that at worst, the appellant had right leg flexion limited to 100 degrees due to pain at the October 2006 VA examination.  The April 2004 VA examination report reflected flexion of 120 degrees, and the September 2008 and May 2010 VA examination reports indicated the appellant had flexion of 125 degrees.  A noncompensable evaluation for flexion of the leg requires flexion limited to 60 percent.  As the appellant did not have flexion limited to 60 percent or less, a higher evaluation is not warranted under Diagnostic Code 5260.  The appellant's VA examination reports all reflected that the appellant's right leg had extension of 0 degrees.  A noncompensable evaluation for extension of the leg right leg requires extension limited to 5 degrees.  As the appellant did not have flexion limited to at least 5 degrees, a higher evaluation is not warranted under Diagnostic Code 5261.  

X-ray studies have confirmed mild arthritis in the right knee.  See May 2010 VA examination report.  As outlined above, there has been no demonstration of compensable limitation of motion.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint affected bilateral tinnitus the limitation of motion.  The appellant has consistently reported painful motion of the knee.  Therefore, as the knee is a major joint, the findings are consistent with the currently assigned 10 percent rating under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board notes that it has also considered application of 38 C.F.R. § 4.40 and 4.45 in light of the Court's ruling in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The record demonstrates the appellant has complained of experiencing right knee pain.  However, although the appellant has consistently reported pain in his right knee throughout the period on appeal, none of the VA examinations indicated that the appellant had additional functional loss as a result of pain, weakness, fatigue or lack endurance upon repetition.  The October 2006 VA examination report indicates that the knee had flexion to 100 degrees on the right, at which time he stopped due to pain.  However, as noted above, 100 degrees flexion does not warrant a compensable evaluation under Diagnostic Code 5260.  The September 2008 VA examination report reflects that there did not appear to be a significant increase in fatigue, weakness, lack of endurance, or incoordination with repetitive motion testing of the right knee.  The May 2010 VA examiner specifically noted that the appellant was able to do repetitive motions in his knee without any worsening of pain, fatigability, lack of endurance, or incoordination.  The Board notes that despite demonstration of limitation of motion not warranting a noncompensable evaluation on objective range of motion, a 10 percent evaluation has been assigned under Diagnostic Code 5003, as the knee is a major joint for painful motion.  Thus, the appellant has already been compensated for painful motion.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca, 8 Vet. App. at 206.  Further, the Board finds that there has been no demonstration, by clinical evidence or the appellant's testimony, of additional functional impairment comparable to the next higher evaluation under Diagnostic Code 5260 or 5261.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code used for rating the knee, but finds that none apply.  Diagnostic Code 5256 is for application when there is ankylosis of the knee, which has never been shown.  A 20 percent rating under Diagnostic Code 5257 requires moderate recurrent subluxation or laxity, which the appellant has not been shown to have.  Although the record shows the appellant consistently complained of his knee giving out, the objective medical evidence of record does not show any subluxation or laxity.  Although the appellant is competent to report that his knee has given out, as a lay person, he is not competent to opine that the knee giving out is a symptom of subluxation or laxity of the knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the appellant has indicated that both his legs have given out.  At the August 2011 Board Hearing, he specifically noted that his left leg would give out.  (Tr. at p. 8)  Therefore, there is no indication that his reported symptom of his knees and legs giving out is related to his service-connected right knee disability.  Without any objective clinical evidence that he has any subluxation or knee laxity, a rating under Diagnostic Code 5257 is not warranted.  

Diagnostic Code 5258 is not for application as the evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  Since no semilunar cartilage has been removed, Diagnostic Code 5259 is not for application.  The evidence does not show nonunion or malunion of the tibia and fibula.  Therefore Diagnostic Code 5262 is also inapplicable.  Lastly, there is no evidence of genu recurvatum, so Diagnostic Code 5263 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2011).

The appellant's right knee has a surgical scar.  Consequently, the Board has considered whether the appellant is entitled to a separate evaluation for his scar.  The September 2008 VA examination report indicated that the appellant's right knee had a transversely oriented scar approximately 8 cm in length consistent with known previous knee surgery, probably of meniscal origin.  The May 2010 VA examination report indicated there was a well-healed scar unchanged from the previous examination.  Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  During the pendency of the appeal, the diagnostic criteria pertaining to the skin were amended effective October 23, 2008.  The changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under Diagnostic Codes 7801-7805 and requests review under the clarified criteria. See 73 Fed. Reg. 54708 (September 23, 2008).  As neither situation applies in this case, the Board finds that the revisions to the skin regulations that took effect October 23, 2008, are not applicable.  As the appellant's right knee scar is not of an area of 144 square inches or greater, and is not unstable or painful, the Board finds that the appellant is not entitled to a compensable evaluation for a scar under Diagnostic Code 7801, 7802, or 7804. See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).

The above evidence indicates that the appellant occasionally used a cane and knee brace.  The May 2010 VA examination report indicates that the appellant reported that he uses a cane because he has some balance issues. The September 2008 VA examination report indicates that the appellant reported that he had used a cane approximately 2 to 3 times per week for approximately 20 years.  A July 2007 VA treatment record reflects that the appellant ambulated unaided.  No examination has shown any laxity, locking, or subluxation.  The May 2010 VA examination report indicates that the appellant had radiographically mild arthritic change in the right knee.  It seems unlikely in the face of minimal objective findings noted above that the appellant needs a cane or brace because of his knee disabilities.  Regardless, disability ratings are assigned based on objective findings, not based solely on whether a claimant chooses to utilize a cane or brace.  In this case, when applying the pertinent rating criteria, the evidence does not show that an increased rating is warranted for the right knee.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right knee disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Thus, in light of the above findings, the Board concludes that the appellant's right knee degenerative joint disease symptomatology is most nearly approximated the assigned 10 percent evaluation.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  The Board has also considered the statements from S.B. and J.J. indicating that they observed the appellant experiencing leg pain, and finds their statements to be consistent with the assigned schedular evaluation.  Accordingly, the Board concludes that a rating in excess of 10 percent for degenerative joint disease of the right knee is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.


REMAND

The appellant was provided with a VA examination in May 2010 to determine whether the appellant had left knee and bilateral hip disabilities that are related to his service-connected degenerative joint disease of the right knee and lumbosacral strain with degenerative joint and disc disease.  The May 2010 VA examiner found that the appellant had bilateral hip mild arthritis and left knee mild arthritis, verified by X-rays.  The VA examiner stated that to the best of her knowledge, there was no causative association between right knee arthritis and lumbosacral strain and/or arthritis and both hips/left knee mild arthritis.  Hence, the VA examiner opined that the current diagnosis of left knee and bilateral hips condition was not secondary to, or due to, service-connected disabilities.  However, the VA examiner did not provide a rationale for her opinion that there was no causative association between the disabilities.  Further, service connection may be granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  The VA examiner did not address whether the appellant's bilateral hip and left knee disabilities were aggravated by his service-connected right knee and low back disabilities.  Consequently, the Board finds that the May 2010 VA examination is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the service connection claims must be remanded for a new VA examination.

In regard to the appellant's claim for an initial evaluation in excess of 20 percent for his service-connected lumbosacral strain with degenerative joint and disc disease, the Board finds that a new VA examination is necessary prior to consideration of the claim.  The appellant's low back disability was most recently evaluated at a VA examination in May 2010.  The Board finds this examination inadequate for rating purposes.  The VA examiner noted that the appellant was able to do repetitive motions at the spine, and noticed an increasing amount of pain, but he showed no fatigability, lack of endurance, or incoordination at the lumbosacral spine.  However, the examiner failed to indicate whether the appellant's pain resulted in additional functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  While the examiner indicated that the appellant's range of motion was affected by pain on repetition, he failed to indicate whether there was additional limitation of function due to pain, and if so, he did not indicate the limitation of function due to pain in degrees.  Further, in a July 2010 statement, the appellant asserted that he could not do any repetitive motions and did not do the forward or lateral flexion during his last VA examination.  He stated that the doctor moved him because he was unable to move.  

Additionally, the May 2010 VA examiner noted that the appellant's straight leg raising test bilaterally was decreased to 70 degrees, secondary to pain in the lumbosacral area, radiating to the bilateral hip.  Although the VA examiner's statement indicates that the appellant may have radiculopathy of the spine, the examiner did not indicate the extent of the appellant's radiculopathy or provide a diagnosis of radiculopathy.  There is no indication that appropriate diagnostic testing was conducted to determine the nature of the appellant's radiculopathy.  An October 2005 VA treatment record indicates that the appellant reported that his back pain radiating down both legs to his toes.  The VA examiner did not address whether the appellant had radiculopathy that was related to his service-connected back disability.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner did not indicate whether there was additional limitation of function due to pain or sufficiently address whether the appellant had radiculopathy that was related to his back disability, the Board finds that the May 2010 VA examination report is inadequate.

Additionally, a July 2010 VA examination report reflects that the appellant reported worsening back pain.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

The October 2006 VA examination report reflects that the appellant reported that his knee kept him from going to work.  The VA examination report also indicated that the appellant was last employed in 1991.  If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability (TDIU), to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Board finds that the appellant's statement that his knee kept him from going to work raises the issue of whether he is entitled to TDIU as a result of his service-connected disabilities.  As the AOJ has not yet considered whether the appellant is entitled to TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet.App. at 453.  

Finally, the VA treatment records in the file only date to October 2010.  At the August 2011 Board hearing, the appellant indicated that he receives all of his treatment at the VA Medical Centers in Chillicothe and Dayton, Ohio.  (Tr. at p. 13)  Consequently, the Board requests the appellant's complete VA treatment records from October 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Obtain all of the appellant's VA treatment records from October 2010 to present, including records from the VA Medical Centers in Chillicothe and Dayton, Ohio.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the following:

* Whether it is at least as likely as not that the appellant has a left knee disability that is: (1) proximately due to or the result of his service-connected degenerative joint disease of the right knee and/or lumbosacral strain with degenerative joint and disc disease; (2) aggravated by his service-connected degenerative joint disease of the right knee and/or lumbosacral strain with degenerative joint and disc disease; or (3) related to his active service.

* Whether it is at least as likely as not that the appellant has a bilateral hip disability that is: (1) proximately due to or the result of his service-connected degenerative joint disease of the right knee and/or lumbosacral strain with degenerative joint and disc disease; (2) aggravated by his service-connected degenerative joint disease of the right knee and/or lumbosacral strain with degenerative joint and disc disease; or (3) related to his active service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After completion of parts 1 and 2 above and after any records obtained have been associated with the claims file, schedule the appellant for a VA examination to evaluate the current nature and severity of his service-connected lumbosacral strain with degenerative joint and disc disease.

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including radiological testing, should be conducted.  

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

The examiner should also discuss whether the appellant's low back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the appellant uses his low back repeatedly over a period of time.  

The examiner should specifically discuss whether the appellant has any radiculopathy related to his low back disability.  

A complete rationale for all opinions expressed must be provided.  

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a left knee disability and a bilateral hip disability, to include as secondary to service-connected service-connected degenerative joint disease of the right knee and lumbosacral strain with degenerative joint and disc disease, and entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative joint and disc disease.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  

6.  Thereafter, adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability.  Notice of the determination and the appellant's appellate rights should be provided to the appellant and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


